Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movable member” in claims 1-13 (these appear to be rollers 42 in the disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 7 refer to “at least one movable member” and then throughout the claims Applicant refers to “the movable member”.  Because the claim scope includes at least one, more than one movable member is within the scope of the claim.  Further recitations should be to “the at least one movable member” and not just “the movable member” as this implies there is only a single member.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3, 5-7, 9, 11, and 13 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Miyoshi (WO 2015-072233; US 2016/0249787 being used as the English translation; all citations are to the US document).
Regarding Claim 1, Miyoshi discloses:
An insertion device used in an endoscope system comprising: 
an insertion portion (3) extending along a longitudinal axis (the longitudinal axis of the portion 3); 
the insertion portion including: 
a hollow cylindrical member (58) having a central axis corresponding to the longitudinal axis (as seen in Figs. 1, 4, and 5, for example, the axes are the same as the components are aligned), having an outer circumferential surface (outer surface of 58) and rotatable about the longitudinal axis by a drive power transmitted to the hollow cylindrical member (58 is a rotatable member that rotates as discussed in Paragraph 0040); 
at least one movable member (61a-c) being held in contact with the outer circumferential surface (shown in Fig. 5), the movable member being rotatable about an axis thereof parallel to the longitudinal axis and movable around the longitudinal axis when the drive power is transmitted to the movable member from the hollow cylindrical member while the hollow cylindrical member is rotated around the longitudinal axis (see Paragraph 0041 discussing the rollers rotating around the axes Q1-Q3 and rotating relative to the insertion section 3 with member 58); and 


Regarding Claim 3, Miyoshi discloses a tubular support member (seen in Fig. 4 as the axle (not numbered) on which the rollers are situated) supporting the movable member thereon and rotatable about the longitudinal axis in unison with the movable member when the movable member is rotated around the axis thereof and is moved around the longitudinal axis (this axle is directly attached to the roller such that it moves with the roller).

Regarding Claim 5, Miyoshi discloses wherein the at least one movable member includes a plurality of movable members disposed at intervals spaced from each other around the longitudinal axis (three are shown).

Regarding Claim 6, Miyoshi discloses wherein in a cross section along the longitudinal axis, a polygonal shape is defined by straight lines each interconnecting the own axis of each of the movable members and the own axis of an adjacent one of the 

Regarding Claim 7, Miyoshi discloses:
An endoscope comprising: 
a mount tool (30); and 
an insertion portion (3) extending along a longitudinal axis (the longitudinal axis of the portion 3), wherein the insertion portion including: 
a hollow cylindrical member (58) having a central axis corresponding to the longitudinal axis (as seen in Figs. 1, 4, and 5, for example, the axes are the same as the components are aligned) having an outer circumferential surface (outer surface of 58) and being rotatable about the longitudinal axis by a drive power being transmitted to the hollow cylindrical member (58 is a rotatable member that rotates as discussed in Paragraph 0040); 
at least one movable member (61a-c) being held in contact with the outer circumferential surface (shown in Fig. 5), the movable member being rotatable about an axis thereof parallel to the longitudinal axis and being movable around the longitudinal axis when the drive power is transmitted to the movable member from the hollow cylindrical member while the hollow cylindrical member is being rotated around the longitudinal axis (see Paragraph 0041 discussing the rollers rotating around the axes Q1-Q3 and rotating relative to the insertion section 3 with member 58); and 
a membrane (62) forming a part of an outer circumferential surface of the insertion portion in covering relation to the movable member from an outer 
wherein the mount tool is mounted on the insertion portion in covering relationship with respect to the outer circumferential side of the membrane (see Fig. 4, for example, showing the mount tool covering the membrane), wherein the drive power being transmitted to the mount tool from the movable member when the movable member is moved around the longitudinal axis (see Paragraph 0044 discussing how the drive power is transmitted to the mount tool).

Regarding Claim 9, Miyoshi discloses a tubular support member supporting the movable member thereon (seen in Fig. 4 as the axle (not numbered) on which the rollers are situated) and rotatable about the longitudinal axis in unison with the movable member when the movable member is rotated around an axis thereof and is moved around the longitudinal axis (this axle is directly attached to the roller such that it moves with the roller).

Regarding Claim 11, Miyoshi discloses wherein the at least one movable member includes a plurality of movable members disposed at intervals spaced from each other around the longitudinal axis (three are shown).

Claim 13, Miyoshi discloses wherein in a cross section along the longitudinal axis, a polygonal shape is defined by straight lines each interconnecting the own axis of each of the movable members and the own axis of an adjacent one of the movable members around the longitudinal axis (see Fig. 5, for example, showing that a triangle would be formed by connecting the movable members).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (WO 2015-072233).
Miyoshi discloses the invention substantially as claimed as set forth above; however, it does not explicitly disclose wherein the plurality of movable members are defined by six movable members.  Miyoshi does disclose three rollers (61A-C), and duplicating parts without producing a new or unexpected result is obvious (see MPEP 2144.04.VI.B).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyoshi’s number of rollers to be six.  Such a modification is the mere duplication of parts without a new or unexpected result.

Allowable Subject Matter
Claims 2, 4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious moveable members that are supported so as to be displaceable in radial directions around the longitudinal axis.  Applicant discloses using elastic roller shafts to achieve this result.  Miyoshi does not appear to disclose such a thing and there is no reason provided in the prior art to make such a modification.  Also, there is no discussion in Miyoshi regarding the relative speeds of the moveable members and the hollow cylindrical member.  As far as the Examiner can tell, in Miyoshi the two are fixed (see Fig. 4).  Because of this, there is no way to have the two rotate around the longitudinal axis at different speeds.  For at least these reasons, the claims would be allowable over the prior art if rewritten in independent form and to overcome the 112b rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795